            Case 4:19-cv-00668-LPR Document 116 Filed 12/08/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

    RANDALL CROWE                                                                                    PLAINTIFF
    Individually, and on behalf of all wrongful
    death beneficiaries, and as administrator
    of the Estate of Louis Lee Crowe


    v.                                   Case No. 4:19-cv-00668-LPR


    3M COMPANY, et al.                                                                          DEFENDANTS

                                                      ORDER

          On September 28, 2020, Plaintiff Randall Crowe and Separate Defendants Cyprus Amax

Minerals Co. and Cyprus Mines Corporation jointly filed a “Stipulation for Dismissal.” (Doc.

108). The Stipulation does not meet either of the Rule 41(a)(1) requirements for dismissal without

a court order.1 Instead, the Stipulation states that the aforementioned parties have resolved their

dispute in this case and that “the Court may enter an Order of Dismissal with prejudice” as to the

claims involving those specific parties. (Id.).

          On October 9, 2020, the Court held a telephonic hearing with all of the parties who have

appeared in the case. (Doc. 111). At the hearing, both the attorney for Mr. Crowe and the attorney

for the Cyprus Defendants indicated that the Stipulation should be construed as a request for an

order of dismissal under Rule 41(a)(2). (Tr. at 10). Under Rule 41(a)(2), the Court may dismiss

an action “on terms that the court considers proper.” To make this determination, the Court

considers “whether the party has presented a proper explanation for its desire to dismiss; whether




1
    According to Federal Rule of Civil Procedure 41(a)(1), “the plaintiff may dismiss an action without a court order
    by filing” either “a notice of dismissal before the opposing party serves either an answer or a motion for summary
    judgment,” or “a stipulation of dismissal signed by all parties who have appeared.”
            Case 4:19-cv-00668-LPR Document 116 Filed 12/08/20 Page 2 of 2




a dismissal would result in a waste of judicial time and effort; and whether a dismissal will

prejudice the defendants.”2

          The Stipulation states that Mr. Crowe and the Cyprus Defendants have resolved their

dispute for purposes of this case. Settlement is a proper reason for seeking dismissal. The

Stipulation also states that the claims against the Cyprus entities should be dismissed with

prejudice. Because of this, it is clear that ordering dismissal will not result in a waste of judicial

time, a waste of judicial effort, or prejudice to the Cyprus Defendants.

          The Court therefore DISMISSES WITH PREJUDICE Plaintiff’s claims against Cyprus

Amax Minerals Co. and Cyprus Mines Corporation. This dismissal has no positive or negative

effect on the remaining Defendants’ right to seek a nonbinding allocation of fault against the

Cyprus entities. After reviewing the Arkansas caselaw, the Court is not certain at this juncture of

the extent of that right. The Court means only to say that whatever the extent of that right, the

current dismissal does not broaden or narrow that right.3

          IT IS SO ORDERED this 8th day of December 2020.



                                                               ________________________________
                                                               LEE P. RUDOFSKY
                                                               UNITED STATES DISTRICT COURT




2
    SnugglyCat, Inc. v. Opfer Commc’ns, Inc., 953 F.3d 522, 526 (8th Cir. 2020) (quoting United States v. Thirty-Two
    Thousand Eight Hundred Twenty Dollars and Fifty-Six Cents ($32,820.56) in United States Currency ($32,820.56
    in U.S. Currency), 838 F.3d 930, 937 (8th Cir. 2016)).
3
    For this reason, the crossclaims against Cyprus Amax Minerals Co. and Cyprus Mines Corporation are not
    dismissed.



                                                          2
